Citation Nr: 1108801	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-30 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed hyperlipidemia.

3.  Entitlement to service connection for claimed dermatophytosis.

4.  Entitlement to service connection for claimed sleep apnea. 

5.   Entitlement to service connection for claimed obesity.

6.   Entitlement to service connection for a claimed myocardial infarction, to include coronary artery disease with angina pectoris.

7.  Entitlement to service connection for claimed hypertension.

8.  Entitlement to service connection for claimed erectile dysfunction.

9.  Entitlement to service connection for a claimed metabolic syndrome. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and A.T.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO that granted service connection for PTSD and assigned an initial 30 percent evaluation, effective in September 2007.    

The Veteran and a friend presented testimony at a hearing held before the undersigned Veterans Law Judge at the RO in June 2010.  The transcript has been associated with the claims folder.  

In a September 2008 rating decision, the RO denied claims of service connection for hyperlipidemia, metabolic syndrome, dermatophyosis, sleep apnea, obesity, myocardial infarction, hypertension and erectile dysfunction.  The Veteran filed a Notice of Disagreement (NOD) in October 2008.  A Statement of the Case (SOC) is not shown to have been issued.  

Therefore, the Board must remand the claims, pending the issuance of an SOC to the Veteran and receipt of his timely appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The claims of service connection hyperlipidemia, metabolic syndrome, dermatophytosis, sleep apnea, obesity, myocardial infarction, hypertension and erectile dysfunction are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  At no time during the period of the appeal is the service-connected PTSD shown to have been productive of occupational and social impairment manifested by symptomatology consistent with flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory; impaired abstract thinking; or tasks); impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claim arises from his disagreement with the initial disability evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, VA sent a letter to the Veteran in May 2008, which notified the Veteran of the evidence necessary to substantiate this claim, i.e. evidence of the next higher rating for PTSD.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service medical records, reports of VA examination, and the transcript from the June 2010 Board hearing.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  

Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III.  Analysis

Historically, service connection was awarded in a February 2008 rating decision.  An initial 30 percent evaluation was assigned effective in September 2007.  

In initiating the instant appeal, the Veteran disagreed with the initial rating.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

The PTSD disability has been assigned a 30 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under this code section, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's service-connected PTSD warrants no higher than the currently assigned 30 percent evaluation for the period of the appeal.   38 C.F.R. §§ 4.3, 4.7.  

In this regard, the VA outpatient treatment records show the Veteran had an initial assessment in September 2007 when he endorsed having sleeplessness, nightmares, hypervigilance, exaggerated startle response and intrusive thoughts.  

The Veteran was noted to be alert and oriented in all spheres.  His speech and thought content/process were normal.  He denied delusions and suicidal or homicidal ideation.  He had partial insight and good judgment. 

The Veteran was assigned a Global Assessment of Functioning Scale Score (GAF) of 55, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative of moderate symptoms.

Upon VA examination in January 2008, the Veteran reported having a chronically depressed mood.  He denied experiencing anhedonia.  There were no symptoms of mania.  The Veteran was working full time.  He was divorced, described his relationship with his six children as fair and had three to four friends, whom he visited occasionally.  There was no history of suicide attempts.  He denied a history of violence or assaultiveness.  

The Veteran was noted to be clean and neatly groomed.  Psychomotor activity was unremarkable.  Speech was clear and coherent.  The Veteran's affect was constricted.  He was oriented in all spheres.  

The examiner noted under judgment that the Veteran understood the outcome of his behavior.  Insight was reported as the Veteran having partial understanding that he had a problem.  There was some sleep impairment, though the Veteran also had sleep apnea.

The Veteran denied having hallucinations, inappropriate behavior, obsessive behavior, panic attacks, or suicidal or homicidal ideation.  Impulse control was fair.  His memory was normal.  

The Veteran denied having recent intrusive memories.  He endorsed only one nightmare and flashback.  There was marked avoidance.  

The Veteran denied a restricted range of affect.  There was some vague reporting of a sense of foreshortened future.  He denied hypervigilance.  There had been some startle response about a month earlier.  The Veteran was again assigned a GAF of 55, which was indicative of moderate symptoms.

The private medical records from Baptist Primary Care showed that the Veteran denied having anxiety, depression and insomnia on multiple occasions between 2006 and 2008.  He was repeatedly found to be oriented in all spheres.  

In December 2006, the Veteran did have some insomnia, but the provider noted that he had an acute situational disorder secondary to a lawsuit with his insurance company.  He denied having suicidal ideation.

The VA outpatient treatment records dated in February 2008 contained reports of insomnia, nightmares, intrusive thoughts, and avoidance of news stories.  In May 2008, the Veteran was still working regularly.  He was oriented.  His speech and thought processes were normal.  He had no delusions or disturbances.  Affect was fair.

In June 2010, the Veteran testified that he had memory problems, anger issues and crowd avoidance behaviors.  He reported having insomnia, but admitted to having sleep apnea.  He reportedly snapped at his children.  He had panic attacks more than once a week; however, this had not been objectively demonstrated by the medical evidence of record.  

The VA outpatient treatment records dated in 2010 showed that the Veteran was oriented in all spheres and that his speech and thought content were normal.  He denied delusions.  His mood was neutral.  Affect was fair.  The Veteran denied suicidal and homicidal ideation; insight was adequate, and judgment was good.

Upon VA examination in September 2010, the Veteran reported being depressed four to five days a week, but the examiner noted that it was mild and the test record suggested the Veteran was exaggerating his symptoms.  There was no evidence of mania or hypomania.  

The Veteran described his relationship with his children as fair.  There was no history of suicide attempts or assaultive behavior.  He was neatly groomed.  His speech was clear and coherent.  Affect was constricted.  

The Veteran was oriented in all spheres.  There were no delusions.  The Veteran understood the outcome of behavior and that he had a problem.  There were no hallucinations.  There was some insomnia, but the Veteran was noted to have sleep apnea.  He denied having panic attacks. 

The examiner indicated the Veteran had passive thoughts of suicide in the past, but no actual attempts and none at the present.  His memory was normal.  

The Veteran endorsed intrusive thoughts and nightmares.  He avoided thinking about service.  A sense of foreshortened future was attributed to his coronary artery bypass graft surgery.  He reported some mild hypervigilance and exaggerated startle response.  

The examiner noted that the test results suggested the Veteran over reported his psychological symptoms and, thus, the examiner was unable to differentiate between legitimate symptoms and the feigned or exaggerated symptoms.  

Because of this, the examiner was unable to assign a GAF score.  The examiner did indicate that there was not total occupational or social impairment due to PTSD.  

In sum, the Board finds that the service-connected PTSD does not meet the criteria for a rating higher than the currently assigned 30 percent.  

An evaluation in excess of 30 percent, to include "staged" ratings, is not warranted for any period of the initial rating because the evidence does not show symptomatology consistent with flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment in short-term and long-term memory, or impaired abstract thinking.  38 C.F.R. § 4.119; See Fenderson, 12 Vet. App. at 126.  

There were no disturbances of motivation and mood beyond symptoms of depressed mood and anxiety, which are accounted for in the current 30 percent rating.  The Veteran has remained employed full-time.  His relationship with his six children has been described as fair.  The Veteran also has friends, whom he visits occasionally.  Id.  

While the Veteran testified that he had panic attacks more than once a week, his testimony is contradicted by his own account, i.e. reports to VA examiners in January 2008 and September 20210 generated contemporaneously with his claimed panic attacks where he specifically denied having such a panic attack.

The VA examinations are more probative because they were generated with a view towards ascertaining the Veteran's then state of mental fitness, and were akin to a statement of diagnosis and treatment and were of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also "Lily's: An Introduction to the Law of Evidence," 2nd E. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physician's for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his claim for PTSD.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected PTSD, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

In this case, the service-connected PTSD has not caused frequent periods of hospitalization.  The Veteran continues to be employed full-time.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected PTSD reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  



ORDER

An initial evaluation in excess of 30 percent for the service-connected PTSD is denied.



REMAND

As noted, in a September 2008 rating decision, the RO denied claims of service connection for hyperlipidemia, metabolic syndrome, dermatophytosis, sleep apnea, obesity, myocardial infarction, hypertension and erectile dysfunction.  

The Veteran filed a timely NOD in October 2008.  However, on this record, it is not shown that an SOC was issued.  

Since it appears there has been an initial RO adjudication of the claims and a NOD as to their denial, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the service connection claims is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).  

After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

In light of the foregoing, this case is hereby REMANDED for the following action:

The RO must take appropriate steps to ensure that the Veteran is provided with an SOC with as to his claims of service connection for hyperlipidemia, metabolic syndrome, dermatophytosis, sleep apnea, obesity, myocardial infarction, hypertension and erectile dysfunction.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R.§§ 20.200, 20.202, and 20.302(b).  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


